department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx date date tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address - address employer_identification_number person to contact id number contact numbers org address voice fax certified mail - return receipt requested dear in a determination_letter dated march 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on june 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file form_1120 u s_corporation income_tax return you have filed form_1120 u s_corporation income_tax return for the years ended december 20xx december 20xx december 20xx december 20xx and december 20xx with us form_1120 with the appropriate service_center indicated in the instructions for the return in addition for future periods you are required to file you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter thank you for your cooperation sincerely nanette m downing director eo examinations internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations north eighth street richmond va department of the treasury date date org address taxpayer_identification_number forms tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary if you accept our findings please sign and return the enclosed form 6018-a consent to proposed action we will then send you a final letter modifying or revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in the event of revocation you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the examining agent within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation services referred to in publication generally do not apply after issuance of this letter if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in the united_states tax_court the united_states court of federal claims or the united_states district_court after satisfying procedural and jurisdictional requirements modified letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication how to appeal an irs decision on tax-exempt status f a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosure publication publication signed form 6018-a report of examination modified modified letter rev catalog number 34801v schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org tax identification_number ein year period ended 20xx12 - 20xx12 legend org - organization name country - country treasurer - treasurer co-1 though co-54 - ein -- ein xx - date city -- city state - state website - website motto - motto president - president founder - founder ra-1 through ra-7 - through 7‘ ra through companies issues does org’s org continue to qualify for exemption under internal_revenue_code sec_501 facts the org was granted exemption from federal_income_tax on march 20xx under a of the internal_revenue_code irc as an organization described in sec_501 org was incorporated in the district of country under the non-profit corporation act on november 20xx organizing and operating documents the exempt purposes of the org as stated in its articles of incorporation are to a recognize the founding members of the association and their efforts for the last twenty years by celebrating two decades of pioneering motto and service to the community b provide a vision and mission for motto for the next twenty years and beyond c acknowledge that the focus of activities for the association has shifted to the nation’s capitol and the executive offices of the association are based in city state d continue to provide a membership_organization that will provide support information and assistance to the goals and objectives of motto e organize and hold conventions conferences panel discussions summits and other forums where the goals and objectives of the membership can be advanced f all other activities to support the above and those activities not prohibited by law upon the dissolution of this corporation assets shall be distributed for one or more exempt purposes within the meaning of sec_501 of the irc or corresponding section of any future federal tax code or shall be distributed to the federal government or to state_or_local_government for public purpose regarding membership the articles of incorporation state membership shall be comprised of owners of publications that target or market to the hispanic population within the united_states and publications whose primary language is spanish said form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org tax identification_number ein publications can be newspapers magazines journals industry publications scholarly periodicals internet publications databases and other forms or print media year period ended 20xx12 - 20xx12 org’s bylaws dated january 20xx state org’s mission is to promote and educate the hispanic community in general and specifically promote and disseminate the recognition and use of the hispanic print media amended bylaws dated december 20xx were not submitted to the irs the amended bylaws changed the organization’s mission to further the excellence recognition and use of motto and provide them access to professional development opportunities to better serve and empower hispanic communities org’s form_990 for year ending december 20xx states the organization’s primary purpose is to pp promote better trade press and communication among members application_for exemption form_1024 application_for recognition of exemption under a received by the service on february 20xx states org members are to be owners of publications that target or market to the hispanic population within the united_states and publications whose primary language are spanish form_1024 also states org does not provide any payments to members or shareholders for services performed nor does it provide insurance for members their dependents or others description - print media broker and representative services programs in response to a march 20xx information document reco-28 idr org’s treasurer treasurer provided information about the hispanic publishing industry as well as some of org’s activities the response explained how many motto are small businesses and lack the competence and financial resources to sell national and regional advertisers on the value of their publication additionally most national advertisers were not interested in buying advertising in one newspaper at a time with limited coverage to bridge the gap a few specialty ethnic media sales brokers saw an opportunity to package a number of motto together into a one buy-one invoice approach to simplify the buying process the idr response stated the two major print media brokers are co-1 formerly co-1 and co-2 co-2 co-3 co- owned by org’s founder founder is considered one of the minor participants form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org tax identification_number ein year period ended 20xx12 - 20xx12 the idr response described print media brokers as having a direct relationship with the publications they represent typically a publication provides a discount from their published advertising rates to recognized advertising agencies and an additional to discount to the print broker as their sales commission the idr response noted that co-1 and co-2 wanted to create more credibility with motto by paying a fee to org and becoming an exclusive print media broker for org member publications org permitted these brokers to use its logo which was otherwise not allowed the idr response explained how important it is for org to maintain a productive and collaborative relationship with its exclusive print media broker the common business_interest is the need to convince advertisers on the value of advertising in motto as compared to their other advertising alternatives since the vast majority of these publications are solely supported by advertising revenue it is a key focus in every publication several years ago the org established a procurement committee with the purpose of making this argument to corporations their marketing advertising partners government officials and others board_of directors minutes excerpts relevant to print media broker representative programs excerpts taken from the board_of directors meeting minutes reference the print media broker representative programs described above the following table identifies the people and entities referenced in the excerpts org’s website currently describes the org procurement committee as a collaborative effort between the org co-1 org's current official print media broker and member publications its goal is to build advertising revenues for member publications by increasing the financial commitment of fortune companies their advertising agencies and national state and local governmental entities the website description states that utilizing and promoting supplier diversity initiatives on behalf of member publications are an important component of this initiative it also asserts that the committee educates stakeholders of the unique role and value proposition that hispanic newspapers and magazines play in their local communities as compared to other media it does this through one-one-one presentations and at org events held throughout the year in the organization’s seven regions co-4 representative - involved in a sponsorship org and co-s’s then executive director department of the treasury-internal revenue service arrangement with org catalog number 20810w person or entity form 886-a ra-2 ra-2 publish no irs gov description ra-1 page schedule number or exhibit explanations of items form 886-a rev date org name of taxpayer tax identification_number year period ended ---s---- eer ein 20xx12 20xx12 - re ee - - eee foundation co-5 co-5 - org’s charitable arm - co-5 was exempt under internal_revenue_code sec_501 during the years open for org’s exam association org org - the organization under exam ra-3 org’s then president and board member co-5 a member publication of org co-6 co-7 co-8 co-9 co-10 co-11 co-12 member publications of org co-13 co-14 and co-15 small_business committee small_business development sbd trade agreement with co-16 a committee of org representatives formed by org’s board in which negotiates with companies that sell products or services that would benefit small member publications and provide the services products to org members at a special rate a trade agreement negotiated between co-16 and org where org agreed to provide advertising for co-16 in org new member publications and in return co-16 agreed to provide free airline tickets to org members co-1 formerly co-1 org’s exclusive print media broker co-2 co-17 - print media broker that also sold advertising in org member publications form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_4 schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org tax identification_number ein year period ended 20xx12 - 20xx12 co-18 involved in a sponsorship and trade agreement with org print media broker - owned by org’s founder co-3 co-3 founder - performed advertising sales for org member publications through org membership book revenue revenue recognized by org for the sale of advertising space in its annual publication membership directory and revenue from the sale of e founder the publication co-19 co-19 membership directory meeting minutes dated org ’s annual publication_sent each year to over conducts readership studies and various other services for org - owned by founder org’s organizations and also disseminated at all org events to promote the use of org’s member sec_1000 advertising agencies corporations government officials colleges and universities and community january 20xx ra-2 later met with co-4 about the advertising campaign and discussed moving dollar_figuredollar_figure over to the association or the foundation so co-4 could earn a seat on the corporate council the same program was also presented to ra-2 said the association was looking to make money from the advertising budget perhaps as a rep agency handling fee he said co-4 was interested in seven markets and ra-2 solicited bids asking each newspaper in the seven markets to give him their best price they included co-6 co-7 co-8 co-9 co-10 co-11 co-12 co-13 co-14 co-15 and one more that couldn’t be remembered ra-1 wanted to be in co-20 but they are not a member therefore ra-2 advised ra-1 to get them in as a member and to tell them he would not place the campaign with them unless they became a member of org ra-2 said they told co-20 they had been targeted by a corporate sponsor to participate in an outreach program but had to be a member to participate therefore co-20 joined org and then received the placement department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page year period ended 20xx12 - 20xx12 schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org tax identification_number ein ra-3 said as that for a member of the board it has been very sad that she can imagine how the other members feel if they perceive org is not working in their interest but is working for the benefit of co-5 she said she would like org members to be represented as a whole april 20xx a small_business committee is being formed and will negotiate with companies that sell products or services that would benefit small publications and provide these to members at a special rate concern was expressed with the trade agreement with co-16 it was explained that the dollar_figuredollar_figure in trade tickets are earmarked for membership recruitment only and could only be used for other purposes at the end of the year it was suggested the board look into trade deals with hotels and airlines for the convention such as co-21 and co-22 in exchange for the trade new members run a quarter-page ad saluting the partnership between org and co-16 new members can also get a discount by running an ad with a discount code a discussion over the compensation of the executive director ra-2 began the executive director said it was agreed he would be paid dollar_figuredollar_figure and the foundation would pay dollar_figuredollar_figure the secretary however expressed concern saying he believed the arrangements were set at dollar_figuredollar_figure it was advised the personnel committee negotiated offering the executive director a higher salary in exchange for not paying him sales commissions this was approved in december in city concern was expressed that the board was not following the due process for forming committees and empowering actions august 20xx a sbd small_business development program is in development and funding from corporations will earn matching advertising for the partnering sponsor from recipient publication discussion of approval by co-16 and co-18 for uses of membership benefits to other altruistic programs with org the president directed the ceo to secure approvals for modifying the sponsorship agreements september 20xx a meeting between the president executive director and ra-4 from co-23 discussed the impending co-23 program to award cash prizes to qualifying org members pending completion of a survey for co-23 advertising from january to august reflects dollar_figuredollar_figure on co-4 advertising monies the board questioned the executive director asking if the cash was for org the executive director advised it was advertising for publications income but had to be spent on ads co-24 and co-25 are useful in promoting advertising but is not a profit center revenue generator form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org tax identification_number ein the 20xx membership book revenue stands at dollar_figuredollar_figure with an additional commitment from co-23 for a full-page ad year period ended 20xx12 - 20xx12 the newspaper ad placement rep agencies contracts are ending in december and should be renegotiated co-2 has submitted a withdrawal from contract letter and co-1 has discussed its interest as the exclusive rep agency membership now has active publications and recommends some category changes and adoption of corporate membership for publications like co-26 february 20xx quickbooks are now being separated from foundation cpa addressing april 20xx questions concerning the co-18 monies paid to the association because there is no accountability to show june 20xx invoices were sent to advertising company that owes dollar_figuredollar_figure co-27 for dollar_figuredollar_figure co-28 for dollar_figuredollar_figure co-29 dollar_figuredollar_figure and a television station for dollar_figuredollar_figure august 20xx a recommendation was made that an event be held in puerto rico to attract advertisers also co-2 is very interested in working to leverage hispanic heritage month to build advertising opportunities for org members august 20xx a letter dated august 20xx was included the letter was from ra-2 and was addressed to the foundation’s chair founder-1 ra-5 addressed some of the issues relating to board members and their alleged attempts to direct business from both non-profits to a supplier while having a business relationship with the supplier additionally business relationships were not disclosed to the board the number of members was misrepresented to donors prospective members and staff either members or dollar_figuredollar_figure in unaccounted membership dues repeated removal of non-profit property to a personal business etc the amounts of money involved are said to be substantial and actions by leadership has continued in the same manner therefore the bod was asked to support an irs audit relating to self-dealing and excess_benefit transactions also stated in the letter was that it appeared to be a systematic diversion of foundation assets to the benefit of the association and some of its members in particular also noted was the following statement to the foundation’s chair under your leadership with the support of ra-6 and ra-7 one particularly blatant form of exploitation was arrested and the insider dealing associated with it broken up that reform agenda is not form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit name of taxpayer tax identification_number year period ended explanations of items form 886-a rev date org complete as such ra-5 did not renew his contract with the foundation and reco-28 dollar_figuredollar_figure in monies he is owed ein 20xx12 - 20xx12 e e e e e september 20xx the treasurer’s report discussed the financial position of the organization and advised of the strategies to improve cash_flow these include strengthening the advertising sales partnership with co-2 to assure adequate working_capital the organization is also exploring other member services activities that have the potential to generate additional revenues for the association september 20xx the 20xx financial statements were reviewed there is outstanding a r in the amount of dollar_figuredollar_figure with some invoices dating back to 20xx in addition several items were identified as membership dues and according to co-30 are not recorded as receivables september 20xx a sponsorship agreement dated november 20xx between org and co-16 includes advertorial coverage in all new member participating publications estimated value dollar_figuredollar_figure corporate membership to org tickets and reserved tables at several events and org will receive airline coupons of dollar_figuredollar_figure each year of the contract september 20xx to attract new members and keep old ones marketing seminars are being promoted to secure diversity dollars for advertisements in motto october 20xx regarding sponsorships there have been some instances in which org acts as an intermediary collecting funds from sponsors and passing them fully on to members directly without financial benefit to the association the association needs to revisit its sponsorship strategies to assure both the association and the sponsor benefit from the partnership idr responses relevant to print media broker representative programs response dated march 20xx per the bylaws and minutes of the organization founder is an honorary emeritus board member because he was the founder of the organization founder is currently a non-voting member of the board he last served on the co-5 board as a voting member in 20xx founder is the owner and president of co-19 co-19 with several dbas the two dbas relative to the org are co-3 co-3 and co-19 publishing co-19 performs a number of activities commonly used by the organization’s members such as readership studies as well as acting as a print broker for advertising sales for which he is compensated form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit tax identification_number year period ended explanations of items form 886-a rev date name of taxpayer org the organization stated founder received dollar_figuredollar_figure for selling a dollar_figuredollar_figure sponsorship for the 20xx co-24 ein 20xx12 - 20xx12 response dated june 20xx org’s treasurer treasurer provided the following information in his response as hispanic newspapers and magazines one of our journalistic roles is to create editorial content that supports the ongoing growth of the market to economically support the creation of that content motto primarily depend upon sale of space for advertising and other advertising related activities the org furthers the common interests of these publishers through its programs and activities along both the editorial and advertising dimensions the response stated that org’s officers directors and board members attend many events sponsored by nhla member organizations to represent the hispanic publishing industry most of these organizations have national or regional meetings which the org attends on behalf of motto at many of these meetings there is an exhibition area where org has been given a booth to promote the interests of the hispanic publishing industry sometimes we would have staff members of org attend other times it may just be the local publishers or their staff in attendance over the years the hispanic scholarship guide and the media guide were two of the more regular handouts that were available from the org as well as samples of member publications the purpose of the media guide was to provide a directory of motto so that interested organizations individuals or advertisers could directly contact these publications in order to send them press releases arrange for interviews or purchase advertising the reality was that the scholarship guide and the media guide were given away for free at these events if someone called the office and wanted a copy the staff would attempt to sell it to them for about dollar_figure a copy to offset the shipping costs during the initial years of the media guide the industry was much smaller and there really wasn’t a comprehensive way for someone to know how to find a hispanic publication in a market motto would purchase advertisements in the guide as a way to promote their publication within a market with the hope of generating advertising revenue from the org prospective these advertisements paid for the productions printing and distribution costs as well as contribute to the ongoing operating costs of the org the org lacked the internal resources to produce this guide and relied on external resources such as founder’s organization and others to gather the information produce and print the book the guide became a major vehicle for the org to facilitate the growth of the hispanic publishing industry by providing a directory that simplified the process for identifying and contacting publications within a given market the following description of org’s procurement committee is also drawn from org’s response dated june 20xx to the information document really issued on may 20xx the procurement committee has a weekly conference call to coordinate its actions form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org tax identification_number ein interested publications and our print broker co-2-access meet on this call to discuss our initiatives co-1 has a higher degree of access to many of the corporation’s marketing partners due to their work org has greater access to corporate decision makers through our ability to leverage the industry’s supplier diversity credentials taken together we are able to present a consistent message across all levels of the buying chain year period ended 20xx12 - 20xx12 the taxpayer stated representatives of the procurement committee on behalf of org have given presentations of different variations on the state of hispanic newspapers over times in the last months the org sponsors quarterly regional seminars comprised of a series of workshops around common industry issues many of these workshops deal with the advertising sales component of the publishing industry these seminars are open to org members and non-members co-1 helps fund the costs of the seminars they also help prepare appropriate training and information materials that will help seminar participants grow their publications another area of important collaboration between the org and the print broker is in the area of conducting marketing research on the industry tracking competitive advertising spending levels etc the information helps the org make a more persuasive case on the importance of the hispanic publishing industry org stated founder was one of the founders of org and played an integral role in the start-up and running of the organization he served as the first president of the org board from 19xx to 19xx but has not been a board director or officer since that time from 19xx through 19xx founder served as the coordinator of the org which was a modestly paid part-time position that helped further the mission of org founder became a board member of the co-5 co-5 with its founding in 19xx org stated its minutes confirm that founder had left the co-5 board sometime prior to the august 20xx board meeting the taxpayer believes he stepped down in 20xx founder operates two companies co-19 co-19 and its subsidiary co-3 co-3 co-3 co-3 was the print broker affiliated with org from 19xx - 20xx according to founder co-3 paid a fee to the org that was based upon a percentage of sales he recalls the dollar range to be between dollar_figuredollar_figure to dollar_figuredollar_figure annually from 19xx to 20xx co-3 is listed as a print broker affiliated with the org however the org stated it was unable to find any written agreements concerning the relationship nor any references detailing if org received remuneration for the recognition currently co-3 is listed on the org website as a media sponsor the taxpayer stated response dated september 20xx org’s accountant did an in-depth review of the general ledger to determine there were instances in which the organization was involved directly in commercial transactions during the 20xx to 20xx time frame which directly benefited members these were detailed as follows form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items tax identification_number form 886-a rev date name of taxpayer org ein year period ended 20xx12 - 20xx12 time period payor to org amount_paid to org less credit_amount org paid to member net_profit_or_loss card fees publications second half of 20xx co-4 dollar_figuredollar_figure co-10 co-6 co-5 co-15 total extra publications not sure because records missing dollar_figure co-1 commission dollar_figure net october 20xx co-31 no records november 20xx co-32 co-32 co-33 late 20xx each participating records not complete not sure - records incomplete records not complete to get total this money was used to advertise in member publications co-34 excerpts from org contract with co-1 later renamed co-1 currently named re fuel relevant to print media broker representative programs member received dollar_figure org shall have the right to solicit advertising for placement in org’s member publications org ads however i all org ads shall be actually placed by co-1 and ii org shall coordinate its advertising solicitation activities with co-1 so as to maximize process efficiency org shall not permit or cause to permit any other entity to perform ad services for any member newspaper publication nor shall org permit any such entity to display or otherwise utilize org’s marks as that term is defined below at all conventions hosted by or sponsored by org co-1 shall be exclusively designated and be accorded the top level sponsorship credit offered by org in all signage promotional material advertisements and publications related to or referencing such conventions in the event org created develops co-1 shall be org’s exclusive representation in connection with newspaper advertising and placement services for org’s member newspaper publications ad services as more fully set forth herein and in exhibit a department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page scheduie number or exhibit tax identification_number year period ended explanations of items form 886-a rev date name of taxpayer org or endorses any supplement or other insert for placement in any org member publication then co-1’s placement and exclusivity rights shall extend to such supplements ein 20xx12 - 20xx12 co-1 shall retain a commission co-1 commission in the amount of of net advertising revenue in connection with the results of ad services org shall receive a commission org commission in the amount of actually received by co-1 as net advertising revenue from advertising leads initially referred by org’s board and staff to co-1 ‘from leads initially referred’ means any reco- or quote for advertising referred to co-1 by letter fax e-mail or other appropriate documents by org’s board and staff co-1 and org shall work together to secure placements from such leads in the event org secures org ads without the assistance of co-1 then org shall receive a commission of with regard to such placements to the extent that co-1 receives a commission from such placements of all monies the contract provides that co-1 will quote org member rates based on published rate cards submitted by org member publications org shall provide assistance to secure the co-1 commission and preferred rate and in requiring org member publications to honor such granted commission and rates org shall have the right to arbitrate any rate or commission disputes between co-1 and org’s member publications co-1 and org shall meet at least monthly to discuss sales leads and org ads coordination the head of co-1 sales the head of co-1 media and data the bods and representatives of org shall also meet quarterly to discuss sales figures projections and new_accounts and resolve all newspaper issues marketing issues and such other issues as the parties so determine co-1 shall have the right to utilize org’s name and logo in connection with the ad services including but not limited to the right to state that co-1 is org’s exclusive official sales representative in connection with ad services and all advertising activities related to org member publications solely with org’s prior written consent as additional compensation_for all of the rights granted to co-1 by org co-1 shall pay to org the sum of dollar_figuredollar_figure dollars as an annual license fee license fee payable in four payments of equal amounts due on march june september and december org shall render a separate invoice to co-1 for each of the license fee installments from exhibit a ad services consist of the following developing and utilizing sales materials needed to promote motto selling advertisements in member publications directly to ad agencies corporations and government agencies in coordination with org consulting with org member publications’ sales staff to promote and market national advertisement among org’s member sec_3 form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service 20xx12 - 20xx12 schedule number or exhibit tax identification_number year period ended explanations of items form 886-a rev date name of taxpayer org ein promoting marketing and encouraging ad agencies corporations and government agencies to purchase hispanic print in coordination with org developing and maintaining a comprehensive database of all org member accounts ad agencies corporate accounts government accounts and publications in the group-buy handle and maintain all back office services related to advertising under the agreement including media buying billing and collections disclosing to the org board the criteria for selection of publications resulting in a quote for a non- org member publication over a member publication in a quote and ad placement when using the org name and logo in securing the advertising account from exhibit b org’s service obligations consist of the following n w p w a preference and first opportunity to participate in connection with advertising marketing and promotional activities should be given to co-1 provide co-1 names and addresses of new members within days of membership acceptance permit co-1 use of logo and name for marketing efforts in coordination with org promoting and encouraging its members to utilize co-1 assisting in developing of individual one page point of view pov promotional pieces highlighting distinctive marketing characteristics of each org member publication prominently indicating that co-1 is the exclusive official sales representative of org on the org’s website and other marketing collateral providing co-1 with access to the org media kit and other research sponsored owned or controlled by org targeting selected advertising categories for a combined co-1 org sales effort to be mutually agreed upon protecting the integrity of this agreement by actively assisting co-1 in securing materials action and information from member publications excerpts from org publications relevant to print media broker representative programs from 20xx national association of motto media kit resource book the organization could not provide a more current publication but stated the publication provided is representative of current editions because the publication has remained unchanged the front cover of the publication includes the logos of both org and of co-3 the listed sale price is dollar_figure the lead researcher for the publication is founder the publishers are listed as national association of motto and co-19 publishing taken from page titled using the media kit we want to make it easy for you to place ads in our member publications you make one call get the information you need place with as many or as few publications as you wish and get one invoice page we do the media kit on an annual basis-with publications during the summer prior to the year end listed in the title this way the book becomes your opportunity guide for planning your department of the treasury-internal revenue service catalog number 20810w form 886-a _publish no irs gov page form 886-a rev date org schedule number or exhibit explanations of items name of taxpayer tax identification_number year period ended - ein 20xx12 - 20xx12 buys for the upcoming year we are anxious to provide you with whatever information you need to enable you to place more ads in org publications e a letter from org’s president president is on page and addresses how to assure your advertising e strategy is a sound investment by selecting the publications of org to advertise page provides a list of the 20xx-20xx board members of org the publication includes multiple advertisements for org member publications from the convention program book anos silver anniversary special edition org members receive the following benefits e advertising sales representation advertising sales representation by one of the largest national newspapers rep agencies co-38 co-1 opportunity to participate in seminars opportunity to participate in seminars offered to corporate executives federal officers and advertising agency representatives on how to advertise effectively in org member publications these seminars include information on org publications its audience and markets inclusion in our website inclusion of your free directory profile on org website website one free profile page in org year to over advertising agencies corporations government officials colleges and universities and community organizations to promote the use of hispanic press as member you are entitled to receive a free copy of the directory a link from website a link from our website to your website special rates special org member rates -for active members only- by news agencies such as co-35 co-36 or co-37 and other vendors networking opportunities networking opportunities with media buyers like the advertising round tables at the convention and the co-25 directory one free profile in org directory sent every e e e e e e from the back cover of same publication org delivers more impressions than any other spanish language publishing network in the usa unique publications targeting specifics segments of the hispanic market special events nationwide to amplify your message and access more than million reasons to advertise through us org the ‘go to’ group for hispanic advertising services org will assemble an expert team to review your campaign plans with you produce a media proposal to each your target market and generate roi for your company the publications then provides a phone number and email contact for the organization where inquires can be made for ad placement in org publications member from the annual membership directory ’ the publication’s stated purpose is e to promote all active members of org and to facilitate advertising in org member publications department of the treasury-internal revenue service form 886-a _ publish no irs gov catalog number 20810w page schedule number or exhibit tax identification_number year period ended explanations of items form 886-a rev date name of taxpayer org ein the information in this directory has been organized by regions to offer corporations ad agencies and other business the most effective and easy way to place advertising and reach consumers in the ever expending hispanic market 20xx12 - 20xx12 members of org receive the following benefits advertising sales representation by one of the largest national newspapers rep agencies co-38 co-1 participation in our annual nationwide award competition only active members of org can participate in this contest opportunity to participate in seminars offered to corporate executives federal officers and advertising agency representatives on how to advertise effectively in org member publications these seminars include information on org publications its audience and markets one free profile in org directory sent every year to over advertising agencies corporations government officials colleges and universities and community organizations to promote the use of hispanic press as member you are entitled to receive a free copy of the directory inclusion of your free directory profile on org website website a like from our website to your website special org member rates networking opportunities with media buyers like co-39 at the convention and co-25 free access to a bank of local and national news and photos provided by member publications to share with other members special introductory subscription rates for industry trade publications like co-40 and co- in bottom corner of every right side page of the publication org the go-to source for hispanic print ad placement from the back cover of same publication 20xx org advertising services - more than million reasons to advertise through us org the ‘go to’ group for hispanic advertising services org will assemble an expert team to review your campaign plans with you produce a media proposal to reach your target market and generate roi for your company to inquire about ad placement in org member publications call us at p phone f fax or email website excerpts from org’s website website relevant to print media broker representative programs form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service year period ended 20xx12 - 20xx12 schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org tax identification_number ein currently the organization’s homepage website gives information on the organization’s upcoming events from july 20xx to november 20xx two events included are restricted to members only and are as follows a webinar on co-1 services to org members a two day event entitled org and co-1 ad agency co-42 the homepage states the 20xx org membership directory will be distributed to advertising marketing and public relations firms media placement companies as well as federal and corporate procurement officers and diversity officers of national corporations the directory will include a list of all org members with photographs of the publishers and the publication logo on the front page a list of previous jose marti award winners upcoming events information and information from partner organizations that support org an email address is also listed to be used for securing ads in the directory and for submission of membership information the directory is scheduled to be released in early summer 20xx the website provides a 20xx membership dues structure that includes various pricing for membership categories in which include students professors photographers graphic artists and designers hispanic book authors marketing advertising and pr consultants suppliers and printers radio partners television partners news and public relations wire servicers advertising agencies media buying agencies public relations and public affairs firms association publications and national and international corporations and international publications these members can not vote or hold office membership also includes general and associate categories consisting of daily publications weekly publications bi-weekly publications monthly publications and online publications org member benefits with a 20xx copyright according to the website make sales contacts opportunity to participate in periodic procurement and ad seminars to corporate executives federal officers and advertising agency representatives on how to effectively advertise in org member publications raise your profile free profile page in the org membership media kit sent every year to advertising agencies corporations government officials colleges and universities and community organizations to promote the use of hispanic press free on-line listing the media kit is also posted in the members area of org’s website readership research access to readership studies with valuable information about hispanic reader demographics and product usage by hispanic consumers learn about trends access to research studies on the state of the hispanic community hispanic print advertising in hispanic print and other topics of interest member discounts substantial discounts from agreements with different vendors negotiated by org placement services are only available to general members these are described as follows org annually contracts with a reputable national agency to serve as the print placement sales representative for org members form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org tax identification_number ein posted on the website is the org procurement committee presentation brochure which includes the following excerpts the purpose of the org procurement committee is to build advertising revenue for member publications it is a collaborative effort between co-1 org’s official rep firm and member publications the focus is on the procurement divisions of major fortune companies their advertising agencies media buying services as well as national state and local governments the goal is to increase their financial commitment to motto as measured by the size of their advertising buys year period ended 20xx12 - 20xx12 meets weekly via a conference call to discuss the outcomes from prior activities and well as discuss future plans co-1 also reports on the activity of their regional divisions procurement committee members are also expected to help in achieving the committee’s goals in between the weekly conference call why you should you join as a publisher joining org procurement division is a great way to obtain e the latest industry knowledge you can use to grow your publication exposure to the variety of approaches different publications and co-1 use to sell their publications these tools help you to become a better spokesperson of our industry and your publication a national perspective that you can adapt to local market conditions increase dollars for your publication each week we give you contacts and we receive the information of many of the most influential hispanic advertising leaders in the country we have already seen dollars from the co-47 and co-46 and are in the works with co-43 co-44 and co-45 just to name a few virtually all publications want to grow their national and regional advertising revenue however that is a very difficult task if all a publication wants to do is sit back and expect the orders to roll in the procurement committee reflects the org’s commitment to provide the tools and collaboration to help insure everyone’s success e as a org member publication participation in the procurement division is available as part of your membership law sec_501 of the code defines business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues as not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service schedute number or exhibit explanations of items form 886-a rev date name of taxpayer org tax identification_number ein as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self sustaining is not a business league year period ended 20xx12 - 20xx12 in revrul_56_65 a local organization whose principal activity consists of furnishing particular information and specialized individual services to its individual members engaged in a particular industry through publications and other means to affect economies in the operation of their individual businesses is performing particular services for individual persons such organization therefore is not entitled to exemption from federal_income_tax under sec_501 of the internal_revenue_code of asa business league even though it performs functions which are of benefit to the particular industry and the public generally in revrul_56_84 an organization operated primarily for the purpose of promoting selling and handling national advertising in its members’ publications was denied exemption because the organization’s primary activities were found to constitute the performance of particular services for individual members as distinguished from activities for improvement of business conditions of its members as a whole in revrul_57_453 an organization which engages in the publication of the anthologies of its members and which enters into contracts for programs on the radio and television based on the anthologies serves as a vehicle for the publication of materials of its members by calling attention to their professional work and thereby increases the salability of the writers’ efforts such organization is engaged in a business for profit and its activities were found to constitute the performance of particular services for individuals as such the organization is not entitled to exemption from federal_income_tax under the provisions of sec_501 of the internal_revenue_code of revrul_59_391 c b holds that an organization composed of individuals firms associations and corporations each representing a different trade business occupation or profession is not exempt from federal_income_tax under sec_501 of the code where it is organized for the purpose of exchanging information on business prospects and its members have no common business_interest other than a desire to increase their individual sales revrul_64_315 concluded that an association of the merchants in a particular shopping center whose advertising material contained the names of the individual merchants did not qualify for exemption because advertising that carries the names of members generally constitutes the performance of particular services for members revrul_65_14 holds that an organization whose primary activity consists of publishing a tourists guidebook advertising the products services and names of member merchants is not exempt under c form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service schedule number of exhibit explanations of items form 886-a rev date name of taxpayer org tax identification_number ein revrul_68_264 defines a particular service for the purposes of sec_501 of the code as an activity that serves as a convenience or economy to the members of the organization in the operation of their own businesses year period ended 20xx12 - 20xx12 in revrul_68_265 it states that a tax-exempt business league will lose its exemption because it performs particular services for individual members only where the services are a principal or sole undertaking of the organization revrul_76_409 relating to an organization that publishes and distributes to its members’ customers and potential customers a directory containing members’ names and numbers was denied exemption because the organization’s activities were found to constitute the performance of particular services for individual persons in revrul_79_370 a c organization publishes a membership directory sold only to members and containing no commercial advertisements the publication is not distributed to the public and the members receive no private commercial benefit from the publication as such the publication was found to be substantially related to the organization’s exempt_purpose and not an unrelated_trade_or_business within the meaning of sec_513 revrul_81_175 defines the term particular services for the purposes of sec_501 of the code as acting in a manner which provides an economy or a convenience for members in the operation of their own businesses revproc_95_21 1995_1_cb_686 established that associate member dues payments received by sec_501 organizations would be treated as gross_income from the conduct of an unrelated_trade_or_business under sec_512 if the associate member category was created for the principal purpose of producing unrelated_business_income revproc_97_12 1997_1_cb_631 amplified the revproc_95_21 to include sec_501 organizations under its provisions in 283_fsupp_1013 d c tenn date the district_court bailey brown chief_judge held that an unincorporated association engaged in a regular business of providing the majority of its members with individual services of kind ordinarily carried on for profit was not a ‘business league’ entitled to tax exempt status in 168_f2d_366 o cir exemption was denied to an association that published catalogues that listed only products manufactured by the members in 19_tc_1146 the association was held not to be exempt as a business league under sec_501 because notwithstanding its broad purposes to form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit name of taxpayer tax identification_number year period ended explanations of items form 886-a rev date org improve highway traffic safety and to educate the public in traffic safety its principal activities were determined to consist of securing benefits and performing particular services for members ein 20xx12 - 20xx12 the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1056 19xx government’s position the internal_revenue_code and prescribed treasury regulations contains six requirements an organization must meet in order to be exempt from federal_income_tax under c e e it must be an association of persons having a common business_interest and its purposes must be to promote this common business_interest its activities must be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of services for individual members it must not be engaged in a regular business of a kind ordinarily carried on for profit no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual its primary activity cannot be performing particular services for members it must be a membership_organization and have a meaningful extent of membership support the sections below compare the facts and circumstances of this case to each of the six requirement in order to determine if org should remain exempt from federal income taxes under internal_revenue_code sec_501 members have common business interests improvement of business interests according to a current review of your organization’s website website your membership is now open to audited and non-audited national and international publications corporations associations firms advertising agencies news and public relations wire services local television and radio stations printers and print suppliers consultants authors photographers graphic artists and designers professors college students and various other companies and individuals of all of the membership categories only the publishers representing audited national publications are entitled to vote or hold office however when you applied for exemption you submitted your articles of incorporation in which stated membership was to be composed of only owners of publications that target or market to the hispanic population within the united_states and publications whose primary language is spanish either of which were required to be hispanic-owned or hispanic-operated as such your membership has changed and no longer meets the requirements of an organization exempt from federal income taxes under internal_revenue_code sec_501 you are similar to the organization described in revrul_59_391 where an organization composed of individuals firms associations and corporations each representing a different trade business occupation or profession was denied exemption from federal_income_tax under sec_501 of the code the form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit name of taxpayer tax identification_number year period ended explanations of items form 886-a rev date org ruling held that the membership was composed of individuals from a variety of professions with no common business_interest other then a mutual desire to increase their sales ein 20xx12 - 20xx12 your activities are not directed to improving the industry as a whole but rather to the promotion of the private business interests of your individual members your membership is open to all persons or enterprises and is no longer limited to those publications that are hispanic owned hispanic operated or those that target the hispanic population your membership is now open to enterprises that have no hispanic element to them at all membership in org is available to individuals companies association etc without regard to their business interests or activities you created corporate council membership category was created for companies such as co-18 co-27 co-28 co-29 co-48 co-49 co-50 co-50 co-51 co-52 co-23 co-53 co-16 and co-54 among others your members do not have a common business_interest relative to the hispanic publishing industry all persons are eligible for membership in org therefore you do not meet this test activities directed to improvement of business conditions of one or more lines of business as distinguished from the performance of services for individual members your form_1024 application_for recognition of exemption under a indicated that your organization does not provide any payments to members or shareholders for services performed nor does it provide insurance for members their dependents or others our examination however determined that most of your activities benefit your individual members as opposed to the hispanic publishing industry as a whole you provide payments to your members for services as well as providing payments to your members for products and services commercial in nature that are normally carried on by a for-profit entity your organization runs a print media broker representative program that assists interested advertisers in purchasing advertising in your members’ publications as discussed above your organization is involved in the sales both directly and indirectly you have contracts with both print media brokers and advertising representative and placement agencies you are compensated for facilitating advertising sales by providing lists of motto that meet the advertisers’ intended markets in revrul_56_84 the purpose of the organization was to assist in the promotion and sale of advertising in publications owned and controlled by member_cooperatives selling a specified product your organization is similar in that you often handle and or sell advertising space in your members’ publications either directly or indirectly through a contract with a print media broker or representative the organization in revrul_56_84 was denied exemption from federal_income_tax as a business league because it was determined the organization’s primary activities were promoting selling and handling the national advertising in its members’ publications and these activities were found to constitute the performance of particular services for individual members as is distinguished from activities for improvement of business conditions of its members as a whole in 283_fsupp_1013 d c tenn date the district_court bailey brown chief_judge held that an unincorporated association engaged in a regular business of form 886-a department of the treasuryinternal revenue service catalog number 20810w _publish no irs gov page schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org tax identification_number ein providing the majority of its members with individual services of kind ordinarily carried on for profit was not a ‘business league’ entitled to tax exempt status year period ended 20xx12 - 20xx12 your organization is also similar to the organization found in revrul_56_65 whose principal activity consists of furnishing information to and advertising the products of its members engaged in a particular industry through publications and other means to affect economies in the operation of their individual businesses the organization was found to have been created and primarily operated as a service to its individual members accordingly the organization was found not to be entitled to exemption from federal_income_tax under sec_501 of the internal_revenue_code as a business league even though it did perform some functions which are of benefit to the particular industry and the public generally this is similar to your organization in that you do conduct some minor activities that are of benefit to the entire hispanic publishing industry however even those activities have a commercial aspect to them and are intended to benefit your members by having an advertising representative and placement services firm or a print broker present to facilitate the sales for your members if your organization hosts an event in which a representative or print broker is not present your organization and its board members then take over the role of the print broker and facilitate the sales directly with the advertiser in revrul_57_453 an organization which engages in the publication of the anthologies of its members and which enters into contracts for programs on the radio and television based on the anthologies serves as a vehicle for the publication of materials of its members by calling attention to their professional work and thereby increases the salability of the writers’ efforts such organization is engaged in a business for profit and its activities were found to constitute the performance of particular services for individuals as such the organization is not entitled to exemption from federal_income_tax under the provisions of sec_501 of the internal_revenue_code of in addition to the advertising program the facts show that each of your members also receive a free profile in your annually published membership directory which is distributed at all of the organization’s activities and is available for purchase at any time during the year your activity of producing and disseminating this directory is similar to the activity of the organization in revrul_57_453 revrul_64_315 pertains to an association of merchants who engages in advertising in various newspapers and on television and radio the advertising contained the names of the organization’s members and their merchandise consequently the ruling holds that the organization is not entitled to exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code of because advertising that carries the names of members generally constitutes the performance of particular services for members you are similar to the organization in revrul_64_315 in that your member directory and media guide contains information on your member publications and is distributed to the public your publication is meant to serve as a vehicle for increasing your members’ profits the publication does not substantially contribute to the’ accomplishment of your exempt_purpose form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org tax identification_number ein revrul_76_409 reached the same conclusion an organization that publishes and distributes to its members’ customers and potential customers a directory containing members’ names and numbers was denied exemption because the organization’s activities were found to constitute the performance of particular services for individual persons this particular revenue_ruling is very similar to your organization and its activities in that the organization distributed an annual directory consisting almost entirely of members’ names addresses and telephone numbers and was distributed free to those members of the business community who were likely to require the services of the profession the organization's activities also include holding a yearly convention sponsoring a booth at various industry trade shows continual policing of membership with respect to qualifications effectiveness and conformity to federal state and local laws publishing a monthly newsletter and a few other activities not applicable here year period ended 20xx12 - 20xx12 the organization found in revrul_65_14 is also similar to your organization in that the organization distributed a publication consisting largely of paid advertisements for its members the organization in the revenue_ruling was found not to be entitled to exemption from federal_income_tax under sec_501 of the internal_revenue_code of as an organization described in sec_501 because the publication of advertising matter containing listings of the names of individual members constitutes advertising for the individuals so advertised and is thus considered the performance of particular services for such individuals rather than an activity aimed at the improvement of general business conditions the activities of your organization are similar to those of the organization in 168_f2d_366 cir where exemption was denied to the association because it published catalogues that listed only products manufactured by its members in 19_tc_1146 the association was held not to be exempt as a business league under sec_501 because notwithstanding its broad purposes to improve highway traffic safety and to educate the public in traffic safety its principal activities were determined to consist of securing benefits and performing particular services for members conversely in revrul_79_370 an organization produces a publication that does not pose risk to the organization’s exempt_purpose but this organization differs greatly from your organization and its activities in the ruling a c organization does publish a membership directory but the directory is sold only to its members and contains no commercial advertisements the publication is not distributed to the public and the members receive no private commercial benefit from the publication as such the publication was found to substantially contribute to the achievement of the organization’s exempt_purpose this is different from your organization in that you sell commercial advertising in your publication to anyone interested and also distribute your directory to the public in addition you send the publication to advertising firms and other interested advertisers with the hopes of increasing advertising revenue in your members’ publications your organization also provides many other_benefits to its members as well as structuring many of its other activities in a manner that would benefit your members for example the excerpts taken from your board_of director’s meeting minutes above detail how your board_of directors formed a small_business development program also referred to in the minutes as a small_business committee with the sole form 886-a of the treasury-internal revenue service _publish no irs gov department catalog number 20810w page_23 schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org tax identification_number ein purposes of negotiating with companies that sell products or services that would benefit small publications and in securing funds from sponsors for member publications who provide advertising space to the sponsor your organization has also sought out and participated in trade deals where corporations would provide services airline tickets hotel stays etc to your members in exchange for advertising space in your member publications in some instances you have even acted as an intermediary for your members by collecting funds from sponsors and passing them directly to your members without financial gain there were also other situations noted in the minutes that generated revenue for your member publications year period ended 20xx12 - 20xx12 your organization performs services for its individual members and therefore fails this test it must not be engaged in a regular business of a kind ordinarily carried on for profit as discussed above your organization sells advertising or facilitates its sale the sales may be in your own publications or in your members’ publications advertising sales are a business ordinarily carried on for profit because you are engaged in a regular business of a kind ordinarily carried on for profit you fail this test no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual the facts section delineates several instances in which your organization’s founder or executive directors minutes taken from april 20xx were paid commissions for securing sponsorship monies page in a response from your organization dated march 20xx the facts section includes an admission that the organization has not taken steps to ensure that these transactions are arm’s length transactions and that your organization is paying fair_market_value for the services it receives minutes taken from april 20xx some of your organization’s net_earnings have inured to the benefit of private individuals therefore you fail this test its primary activity cannot be performing particular services for members the print media broker representative program has become a primary activity for your organization due to inadequate accounting methods and lack of accurate books_and_records org and the agent were unable to determine the total gross_receipts from the advertising programs relative to the total gross_receipts of the organization you did however report commercial in nature payments to your members totaling over dollar_figure in the second half of 20xx dollar_figure in 20xx and close to dollar_figure in 20xx you spend a significant amount of time on the print media broker representative program in fact most of your other activities now have some type of advertising aspect to them in which the focus is securing advertising sales in your member publications again these efforts do not benefit the entire hispanic publishing industry and clearly represent specific services to your members your print media broker representative program is thoroughly described and implemented in e minutes of your board_of directors meetings form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service year period ended 20xx12 - 20xx12 schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org tax identification_number ein e e e e excerpts from your publications excerpts from your website contracts between you and various outside entities individual actions taken by your employees and board members therefore your primary activity is one that performs particular services for members and you fail this test it must be a membership_organization and have a meaningful extent of membership support although your organization has a meaningful extent of membership support it has already been determined in above that your organization’s membership is open to anyone and not just those within the hispanic publishing industry taypayer’s position org agrees with the government’s position in that the organization does not continue to qualify for exemption under internal_revenue_code sec_501 as such org signed form 6018-a consent to proposed action in which it consents to the revocation of the organization’s exempt status as of january 20xx in addition org has agreed to file forms u s_corporation income_tax return to report the income gains losses deductions credits and to figure the income_tax_liability of the corporation for the 20xx tax_year to the current tax_year end conclusion org does not continue to qualify for exemption under internal_revenue_code sec_501 because its primary activities constitute the performance of particular services for the individual members which are commercial in nature exempt status of org under internal_revenue_code sec_501 should be revoked as of january 20xx org is liable for filing forms u s_corporation income_tax return to report the income gains losses deductions credits and to figure the income_tax_liability of a corporation beginning with the tax_year ending december 20xx form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service
